Citation Nr: 0504408	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pain and swelling 
of the hands.

3.  Entitlement to service connection for residuals (scars) 
of excision of a skin tag of the right mandible.

4.  Entitlement to service connection for right shoulder 
strain.

5.  Entitlement to service connection for pain and swelling 
of the both knees.

6.  Entitlement to an initial compensable evaluation for 
sleep apnea.

7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the thoracic spine.

8.  Entitlement to an initial compensable evaluation for left 
shoulder strain.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, CA, in which the RO granted service connection 
for sleep apnea, DJD of the thoracic spine, and left shoulder 
strain and assigned zero percent evaluations for each with an 
effective date of June 20, 2000.  In addition, the RO, in 
pertinent part, denied entitlement to service connection for 
tinnitus, pain and swelling of the hands, residuals (scars) 
of excision of a skin tag of the right mandible, right 
shoulder strain, and pain and swelling of both knees.  
Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities were also 
denied.  The veteran filed timely appeals for the evaluations 
assigned for the disabilities that were granted service 
connection, and for the denial of service connection for the 
other claims.

In his substantive appeal, the veteran elected to appear 
personally at a hearing before a Member of the Board 
(Veterans Law Judge) at the RO.  However, in correspondence 
submitted in July 2002, he withdrew the hearing request.

The Board notes that the appeals for higher evaluations for 
sleep apnea, DJD of the thoracic spine, and left shoulder 
strain, in this case, arise from the initial rating decision 
wherein the RO granted service connection for those 
disabilities and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the previous issues regarding increased 
evaluations have been re-characterized on the first page of 
this decision.

The issue of entitlement to an initial compensable evaluation 
for left shoulder strain is further addressed in the Remand 
portion of this decision and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification if further action is required on the 
part of the appellant.


FINDINGS OF FACT

1.  Tinnitus was not shown in service, and post-service 
medical records fail to demonstrate that the veteran 
currently has a tinnitus disorder.  

2.  A bilateral hand disorder, which was diagnosed in the 
medical history report at the time of the veteran's discharge 
examination, is not shown on post-service VA medical 
examination.

3.  Post-service medical records fail to demonstrate that the 
veteran currently has any scar residuals of excision of a 
skin tag of the right mandible.  

4.  The competent and probative medical evidence does not 
establish that a right shoulder disorder is causally related 
to any incident during active service.

5.  A bilateral knee disorder was not shown in service 
medical records, and post-service medical records fail to 
demonstrate that the veteran currently has a bilateral knee 
disorder.  

6.  Sleep apnea syndrome consisting of persistent daytime 
hypersomnolence is not shown in the medical evidence of 
record.

7.  On VA examination there was no limitation of motion of 
the thoracic spine shown, nor was there X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. 

8.  The veteran's service-connected disabilities have not 
combined to cause interference with normal employability.  


CONCLUSIONS OF LAW

1.  Tinnitus, pain and swelling of the hands, residuals 
(scars) of excision of a skin tag of the right mandible, 
right shoulder strain, and pain and swelling of both knees 
were not incurred in or a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for a compensable evaluation for sleep apnea 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6847 (2004).

3.  The criteria for a compensable evaluation for DJD of the 
thoracic (dorsal) spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5003, 5291 (2003); 68 Fed. Reg. 51,454-458 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2004).  

4.  The criteria for a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records (SMRs) show that the veteran 
underwent examination for enlistment in the service in March 
1996.  There were no abnormalities noted on clinical 
evaluation.  X-rays of his lumbar spine were taken in May 
1997.  It was incidentally noted in the X-ray report that the 
veteran had moderate degenerative bone and disc changes of 
the lower thoracic spine.  He was seen in July 1997 for a 
follow-up of removal of a mole.  It was noted that a mole had 
been removed but had grown back.  The mole was about four 
millimeters in diameter, located to the left side of the 
mandible joint.  There was no redness, discharge, or foul 
odor noted.  The assessment was mole removal.  In a July 1997 
Naval Hospital Laboratory Department Surgical Pathology 
report, the operative diagnosis was skin tag on the right, 
under the mandible.  Several days later, the veteran was seen 
in the clinic to have the stitches removed.  He denied any 
problems.  The assessment was minor skin tag removal, well 
healed.  In October 1997 the veteran again underwent a 
procedure for mole removal.

The SMRs also reveal that the veteran complained of heavy 
snoring, which caused social disruption.  In August 1997, he 
had a preoperative and operative diagnosis of stentorian 
snoring.  He underwent tonsillectomy and 
uvulopalatopharyngoplasty (UPPP).  It was noted that there 
were no complications.  In an August 1999 medical report, it 
was noted that the veteran had undergone a UPPP in August 
1997, which helped with snoring, but he still had nasal 
obstruction intermittently.  A well-healed UPPP was noted.  
The assessment was mild septal deviation.  In his Report of 
Medical History at the time of his separation examination in 
March 2000, it was noted, in pertinent part, that the veteran 
had periodic bilateral hand pain especially with tool 
working, and left shoulder pain and periodic numbness when 
lifting.  

In July 2000 the veteran filed formal claims of entitlement 
to service connection for DJD of the thoracic spine and 
acrochordons of the right jaw line, alleging incurrence in 
service in 1997.  In October 2000 he filed informal claims 
for service connection for a bilateral knee disorder, a 
bilateral hand disorder, and bilateral tinnitus.

In February 2001, he underwent a QTC internal medicine 
evaluation for VA purposes.  The evaluation included a 
musculoskeletal examination, among other things.  Examination 
of the thoracic spine revealed the veteran's complaints of 
pain, which he indicated would come and go.  The veteran 
further reported that he was not really sure when he had 
started to have back pain.  He indicated that a fall from a 
vehicle in 1997 or 1998 might have been the cause.  He 
described pain, weakness, fatigue, lack of endurance, and 
stiffness.  He also described a stiff back, spasms, and 
shooting pain to the hip.  He could not tell how often it 
would flare.  He stated that "sitting still," leaning over, 
sleeping, having sexual intercourse, or being in an 
uncomfortable position could make it worse.  He stated that 
he would wear a back support due to the constant motion.  He 
also had trouble driving long periods of time.  He had taken 
Motrin every four hours, which did not completely ease the 
discomfort.

On physician examination of the thoracic spine, there was no 
weakness or tenderness to palpation of the midline or the 
paravertebral musculature.  There was no muscle spasm of the 
paravertebral musculature.  Straight-leg-raise testing was 
negative bilaterally.  Lumbar flexion was 95 degrees, 
extension was 35 degrees, lateral flexion was 40 degrees 
bilaterally, and rotation was 35 degrees bilaterally.  Range 
of motion of the thoracic spine showed no pain, fatigue, 
weakness, or lack of endurance.  There was no ankylosis 
noted.  X-rays of the thoracic spine showed there was no 
evidence of compression or other fracture.  The pedicles were 
intact.  Intervertrebral disc spaces were not significantly 
compromised.   Degenerative hypertropic lipping was noted 
laterally at the inferior margin of the body of T11.  The 
diagnostic tests revealed degenerative change at T11.  The 
diagnosis was DJD of the thoracic spine.

Examination of his hands revealed he had occasional swelling, 
which he alleged began in 1998.  He also added that he had 
involvement of the knees, shoulders, and feet.  The left knee 
would occasionally swell.  He described pain, weakness, 
stiffness, swelling, inflammation, locking fatigue, and lack 
of endurance.  He stated that sometimes his hands would lock 
up into a claw shape.  Sometimes his knees would give out and 
pop.  He reported that his normal daily activities could make 
the discomfort worse.  He stated that the flare-ups would 
"slow up" his effectiveness.  He stated that he had been 
unable to exercise and had gained quite a bit of weight.  
Sometimes he had trouble gripping the steering wheel, and 
running, or standing for long periods of time.  He denied any 
anemia, weight loss, fever, or skin disorder.  

Examination of the skin revealed no ulceration, exfoliation, 
or crusting noted.  There were no associated systemic or 
nervous manifestations.

Physical examination of the extremities revealed no edema, 
varicose veins, swelling, redness, effusion, drainage, 
abnormal movement, instability, or weakness of any joints.  
There was no erythema, warmth, or synovitis of any of the 
joints.  

Further examination of the musculoskeletal system revealed 
the veteran was right-hand dominant.  He could make a fist.  
His hand strength was normal.  He was able to tie his 
shoelaces, fasten buttons, pick up a piece of paper and tear 
it with the affected hand, and pick up a pen and grasp it 
tightly, without difficulty.  His posture and gait were 
within normal limits.  He did not have any limitation of 
standing or walking.  

Examination of the hands revealed normal range of motion of 
the fingers.  Radial abduction was at 70/70 degrees 
bilaterally, without pain.  Palmar abduction was at 70/70 
degrees bilaterally, without pain.  Metacarpal phalangeal 
joint flexion was at 60/60 degrees bilaterally, without pain.  
Interphalangeal flexion was at 60/60 degrees bilaterally, 
without pain.  Distal interphalangeal flexion was at 90/90 
without pain.  Proximal interphalangeal joint flexion was at 
100/100 without pain.  There was no pain, weakness, fatigue, 
lack of endurance, or incoordination.  The examination 
reported a normal examination of the hands.  X-rays of the 
hands showed no abnormality.

Examination of the knees revealed there was no evidence of 
heat, redness, drainage, effusion, abnormal movement, 
swelling, or instability.  Flexion was at 140/140 degrees 
bilaterally without pain.  Extension was at 0/0 degrees 
bilaterally without pain.  Drawer and McMurray's signs were 
negative for both knees.  Range of motion of both knees was 
not limited by pain, weakness, fatigue, or lack of endurance.  
The diagnosis was normal examination of the knees.

Examination of the shoulders revealed they were within normal 
limits.  Bilateral flexion was 160/180 degrees, without pain 
bilaterally; bilateral abduction was 160/180 degrees, without 
pain bilaterally; bilateral external rotation was 45/90 
degrees, without pain bilaterally; bilateral internal 
rotation was 60/90 degrees without pain bilaterally.  Range 
of the bilateral shoulders was limited by pain, with pain 
having the major functional impact.  There was no weakness, 
fatigue, or lack of endurance.  The diagnosis was bilateral 
shoulder strain.  X-rays of the shoulders showed no 
abnormality 

Neurological examination revealed good tone bilaterally with 
good motion.  Strength was 5/5 in all extremities.  Sensation 
was grossly intact.  Reflexes were normal bilaterally.  

On diagnostic testing, there were no abnormalities of the 
left shoulder demonstrated.  The thoracic spine showed 
degenerative change at T11.  The diagnoses, in pertinent 
part, were normal examination of the knees and hands; 
bilateral shoulder strain, and DJD of the thoracic spine.

The examiner discussed that the veteran continued to work, 
and the examiner did not appreciate anything based upon the 
examination that would affect the veteran's daily activities 
or usual occupation except for decreased range of motion of 
the shoulders and the thoracic spine condition, which could 
make working overhead or doing repeated lifting of more than 
one hundred pounds problematic.  However, it was noted that 
the veteran should be able to push, pull, probe, grasp, 
tough, twist, write, and express without difficulty.  

In addition, the veteran underwent an examination for 
complaints of bilateral mild periodic tinnitus and difficulty 
understanding speech in the presence of background noise.  
The veteran reported that he was sensitive to loud and high-
pitched voices.  He stated that he had served four years in 
the Marine Corps in a position that involved being exposed to 
loud noise for which hearing protection was not required nor 
used at all times.  Audiological testing revealed normal 
hearing sensitivity, bilaterally.  Otoscopy revealed canals 
clear and tympanic membrane visible bilaterally.  The 
diagnosis was normal hearing sensitivity, bilaterally.  

Also, in February 2001, the veteran was scheduled for a sleep 
apnea examination by QTC.  However, he failed to report for 
that examination, without any explanation.
He was advised in correspondence dated in February 2001 that, 
if he failed to report for the examination, VA would consider 
the claims without the benefit of evidence from the 
examination, which might be material to the outcome of the 
claim. 

In July 2001 the RO granted service connection for sleep 
apnea, DJD of the thoracic spine, and left shoulder strain, 
and assigned zero percent evaluations for each with an 
effective date of June 20, 2000.  In addition, the RO denied 
entitlement to service connection for tinnitus, pain, and 
swelling of the bilateral hands, residuals (scars) of 
excision of a skin tag under the right mandible, right 
shoulder strain, and pain and swelling of both knees.  
Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities were also 
denied.

The veteran was again scheduled for a sleep apnea examination 
by QTC in September 2001, for which he failed to report 
without any explanation.  He was again informed that, if he 
failed to report for the examination, VA would consider the 
claims without the benefit of evidence from the examination, 
which might be material to the outcome of the claim.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an August 2001 letter, the RO informed the appellant of 
the VCAA and its potential effect on his claims.  In 
addition, the appellant was advised by virtue of a July 2001 
rating decision and a detailed March 2002 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, as 
described above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this 
decision of the Board.  Rather, remanding this case again to 
the RO for further VCAA development would result only in 
additional delay, with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection 
and increased disability ratings.  The veteran responded to 
the RO's communications and indicated that he had no new 
medical evidence to submit at the present time, but indicated 
that he might have additional evidence to submit in the 
future.  Further, the claims folder reflects that the March 
2002 SOC contained the new duty-to-assist law and regulation 
and reasonable doubt regulation codified at 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The veteran has been afforded a VA 
examination where he essentially underwent a general medical 
evaluation.  In addition, an examination was scheduled in 
conjunction with his claim for service connection for sleep 
apnea but he failed to report for that evaluation.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).  Thus, in this 
case, the veteran was scheduled for an examination in 
conjunction with the original compensation claim and the 
Board must adjudicate the appeal on the issue of an initial 
compensable evaluation for sleep apnea based on the evidence 
of record.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

1.  Service Connection

The veteran is seeking entitlement to service connection for 
tinnitus, bilateral hand pain and swelling, residuals (scars) 
of excision of a skin tag of the right mandible, right 
shoulder strain, and pain and swelling of the knees.  He 
essentially contends that these disorders are a direct result 
of incidents which occurred during his period of military 
service.

Under applicable law, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Moreover, the fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

a.  Tinnitus

The veteran reported that he had served four years in the 
military in a position that involved being exposed to loud 
noise.  His DD Form 214, Certificate of Release or Discharge 
from Active Duty, shows his military occupational specialty 
(MOS) as a light armored vehicle technician.  Although the 
Board is well aware that any military individual will be 
subjected to various amounts of noise, there is no objective 
evidence that the veteran was exposed to high levels of noise 
while engaging in his MOS.  The service medical records show 
that, on clinical evaluation at the time of enlistment into 
service, and at the time of his separation from service he 
had normal hearing examinations.  There is no evidence of 
subjective complaints or objective medical evidence of 
tinnitus in the service medical records.  

On VA audio examination in February 2001 the veteran was 
diagnosed with, and the examiner's objective findings were 
that he had normal hearing sensitivity.  The examiner 
recorded the veteran's subjective findings of mild periodic 
bilateral tinnitus and sensitivity to loud and high-pitched 
sounds.  There are no objective findings that the veteran 
currently has a bilateral tinnitus disorder.  In order to 
satisfy the requirements of a current disability, there must 
be competent evidence that the disability is symptomatic at 
the time of application for service connection.  Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  The Court has held that 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer, supra.  Since the medical evidence 
of record contains no objective findings of a tinnitus 
disorder, the veteran's claim of entitlement to service 
connection for bilateral tinnitus must be denied.

b.  Pain and Swelling of the Hands

The veteran contends that he has occasional swelling of the 
hands, which he alleges began in service in 1998.  Service 
medical records do not show any complaints or treatment for a 
bilateral hand disorder during service.  The only mention of 
a hand disorder during service is found in the medical 
history report at separation.  It was noted in that report 
that the veteran had had periodic bilateral hand pain, 
especially when working with tools.

The post-service VA examination revealed normal findings 
regarding the veteran's hands.  It was noted in the 
examination report that the veteran was able to use his hands 
to perform mechanical movements such as tying his shoelaces, 
and picking up and grasping a pen.  He could make a fist and 
his hand strength was normal.  His range of motion test 
results was normal.  Although the separation examination 
indicates that the veteran was diagnosed with periodic hand 
pain, there is no competent medical evidence that the veteran 
currently has a disabling disorder of the bilateral hands.  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau, supra; Brammer, supra.  
Without competent medical evidence of a current disability 
service connection may not be granted.  See Watson, supra; 
Hickson, supra.  



c.  Residuals (Scars) of Excision of a Skin Tag of the Right 
Mandible

Service medical records show that the veteran had a skin tag 
removed from under the right mandible in July 1997.  The 
separation examination in May 2000 shows normal findings for 
the skin, and there was no report of any residual scars.  On 
VA examination in February 2001 the veteran denied any skin 
disorder.  The skin examination did not reveal any 
ulceration, exfoliation, crusting, associated systemic 
nervous manifestations, or scars.  

Notwithstanding the veteran's treatment in service for 
removal of skin tags/moles, it appears there are no permanent 
residuals or chronic disability as a result of the excision 
procedures he underwent.  A medical nexus has not been 
provided, as there has been no diagnosis that the veteran has 
any residuals as a result of having skin tags removed.  
Consequently, there is no current disability subject to 
service connection and therefore service connection must be 
denied.  See Rabideau; Brammer, Watson, and Hickson, supra.  

d.  Right Shoulder Strain

Service medical records are devoid of any findings of a right 
shoulder disorder during service, although the separation 
examination shows a medical history of left shoulder pain and 
weakness.  There was no mention of a right shoulder disorder.  
On VA examination in February 2001, the veteran was diagnosed 
with bilateral shoulder strain.  

The veteran's current diagnosis of bilateral shoulder strain, 
and evidence of a left shoulder disorder in service is 
insufficient evidence to be eligible for a grant of service 
connection for a right shoulder disorder.  There is no 
evidence of a right shoulder disorder in service.  A grant of 
service connection requires medical evidence, not only of a 
currently diagnosed disability, but also a causal or 
etiological relationship between the current claimed disorder 
and some event or injury in service.  In Hickson, supra the 
Court held that in order to warrant a grant of service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  

Since the competent medical evidence fails to establish a 
relationship between the veteran's current claimed right 
shoulder disorder and his period of active service, service 
connection must be denied. 

e.  Pain and Swelling of the Knees

Service medical records are devoid of any findings of a 
bilateral knee disorder during service.  On VA examination in 
February 2001 the veteran complained that his knees would 
give out and "pop."  He reported that his left knee would 
occasionally swell.  The examination reveals a normal 
examination of the knees.  There was no evidence of heat, 
redness, drainage, effusion, abnormal movement, swelling, or 
instability.  Range of motion of the knee was not limited by 
pain, weakness, fatigue, or lack of endurance.  The diagnosis 
was normal examination of the knees.

A careful review of the February 2001 VA examination reveals 
there is no current disability of the veteran's knees subject 
to service connection.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  The Court has held that in the absence of 
proof of a present disability there can be no valid claim.  
Brammer, supra.  Since there is no evidence of a bilateral 
knee disorder in service and no competent medical evidence of 
a current disorder, the veteran's claim of entitlement to 
service connection for a bilateral knee disorder must be 
denied.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  The Board has no doubt that the 
veteran is sincere in his belief that his claimed disorders 
of tinnitus, pain and swelling of the bilateral hands, 
residuals (scars) of excision of a skin tag under the right 
mandible, right shoulder strain, and pain and swelling of the 
bilateral knees are related to his period of service.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the nature or etiology of his disease or injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In this case, we have considered the doctrine of reasonable 
doubt.  Under that doctrine, when there is an approximate 
balance between evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 
Vet. App. 307, 310-1 (1999); 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran's claimed disorders are 
related to his period of service.  Thus, the preponderance of 
the evidence is against granting service connection for the 
claimed disorders of tinnitus, pain and swelling of the 
hands, residuals (scars) of excision of a skin tag under the 
right mandible, right shoulder strain, and pain and swelling 
of both knees.  
2.  Increased Ratings

The veteran is seeking compensable evaluations for his 
service-connected sleep apnea, DJD of the thoracic spine, and 
left shoulder strain.  He essentially contends that these 
disabilities are more severe than that which is contemplated 
by the noncompensable evaluations currently assigned.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

In Fenderson v. West the Court addressed the distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, supra, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

a.  Sleep Apnea

As a preliminary matter the Board notes that the veteran 
failed to report for VA compensation examination for sleep 
apnea scheduled in February 2001.  Since the examination for 
sleep apnea was scheduled in conjunction with an original 
compensation claim, it will be rated based on the evidence of 
record, pursuant to 38 C.F.R. § 3.655(b) (2004).  

The evidence consists of service medical records which show 
that in August 1997 the veteran underwent a UPPP to correct 
his sleep apnea, and in August 1999 it was reported that the 
UPPP had helped with the snoring.  The assessment was that he 
was found to have a well-healed UPPP.

In July 2001 the RO granted service connection for sleep 
apnea with an evaluation of zero percent under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6847.  Under 38 C.F.R. § 4.97, 
DC 6847, asymptomatic sleep apnea syndrome with documented 
sleep disorder breathing warrants a noncompensable 
evaluation.  A 30 percent disability evaluation contemplates 
persistent daytime hypersomnolence.  A 50 percent disability 
rating is warranted for sleep apnea syndrome that requires 
the use of a breathing assistance device such as a continuous 
airway pressure (CPAP) machine.  A 100 percent rating 
contemplates symptoms of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale; or requiring a 
tracheostomy.

After a review of the evidence, the Board finds that the 
criteria for a compensable disability evaluation for sleep 
apnea are not met.  The veteran's service medical records 
show that he underwent a UPPP to correct his sleep apnea.  A 
subsequent report revealed that the UPPP had helped the 
snoring.  There are no post-service medical findings 
regarding the veteran's sleep apnea.  As earlier noted, the 
veteran failed to report for a VA examination, which 
effectually obviated a chance to provide current findings 
with regard to his sleep apnea disability.  As the evidence 
does not show that the veteran's sleep apnea is manifested by 
persistent daytime hypersomnolence a compensable evaluation 
of 30 percent (the minimum compensable evaluation under DC 
6847) is not warranted.

b.  DJD of the Thoracic Spine

The RO granted service connection for DJD of the thoracic 
spine and assigned a zero percent evaluation under 38 C.F.R. 
§ 4.71a, DCs 5003-5291.  Under DC 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  In the absence of 
limitation of motion degenerative arthritis shown with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants a 10 percent evaluation.  
Where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is warranted.  

Limitation of motion of the dorsal (thoracic) spine is 
evaluated under DC 5291.  Under this diagnostic code, slight 
limitation of motion is noncompensable and a 10 percent 
evaluation (the maximum allowed under this diagnostic code) 
is warranted for severe or moderate limitation of motion.

A review of the medical evidence of record reveals that, on 
VA examination in February 2001, motion of the back was 
within the normal range, and range of motion of the thoracic 
spine showed no pain, fatigue, weakness, or lack of 
endurance.  Further, there was no ankylosis noted.  Thus, 
limitation of motion of the veteran's thoracic spine is 
noncompensable under DC 5291.  Under DC 5003, when limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application when X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  However, a 10 percent evaluation is 
not for application under DC 5003 in the present case, 
because according to the X-ray evidence there is no 
involvement of two or more major joints or two or more minor 
joints.  X-rays taken in May 1997 did show that there were 
moderate degenerative bone and disc changes of the lower 
thoracic spine, and X-ray evidence in February 2001 reveals 
degenerative change only at T11.  There is no medical 
evidence to support assigning a compensable evaluation under 
either DC 5003 or DC 5291.  Therefore the veteran's claim for 
a compensable evaluation for DJD of the thoracic spine is 
denied.

In considering other diagnostic codes, there is no evidence 
of ankylosis of the thoracic spine to warrant a rating under 
DC 5288, nor is there evidence of intervertebral disc 
syndrome of the thoracic spine to warrant a rating under 
DC 5293 or under any of the diagnostic codes under the 
revised regulations for the spine, which is further discussed 
below.

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.

Upon review, the February 2001 VA examination report fails to 
show any limitation of motion of the thoracic spine.  As 
such, there are no findings to show limitation of motion of 
the thoracic spine even when consideration is given to 
additional functional loss due to pain.  38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca, supra.  In fact, it was noted in the 
examination report that there was no pain, fatigue, weakness, 
lack of endurance, or incoordination of the back and range of 
motion of the thoracic spine showed no pain, fatigue, 
weakness or lack of endurance.  Accordingly, the Board finds 
there is no functional loss or functional impairment 
attributable to the thoracic spine disability to warrant an 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59; or the 
precepts of DeLuca, supra.  

During the course of this appeal, effective September 26, 
2003, the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004).  

When a law or regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Moreover, in VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000), 
the General Counsel held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

The RO has not considered the veteran's claim in the context 
of the revised regulations.  However, the Board may review 
matters not considered by the RO if the claimant will not be 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 11-97 (1997).  The question is whether the 
veteran has been provided an opportunity to present argument 
and evidence in support of his claim.  The Board finds that 
the rendering of a decision does not prejudice the veteran in 
this instance as his thoracic spine disability has been rated 
under DC 5003, the criteria of which have not been revised, 
and were provided to the veteran in the March 2002 SOC.  
However, to the extent that DC 5003 would now direct 
questions regarding limitation of motion to the revised 
regulations (see DC 5242), the revised regulations would 
warrant consideration in this case.  

Under the revised regulations, effective September 26, 2003, 
the spine is evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine for Diagnostic Codes 5235 
to 5243.  Degenerative arthritis of the spine is evaluated 
under DC 5242 and 5003.

Under the general rating formula, a disability of the spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease with unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability evaluation.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent disability 
evaluation.  Unfavorable ankylosis of the entire cervical 
spine or, forward flexion of the thoracolumbar spine 30 
degrees or less or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability 
evaluation.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability evaluation.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
evaluation.  

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent disability 
evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V).  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3): In exceptional cases, 
an examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4): Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

In this case, the revised regulations are referenced for the 
purpose of assessing limitation of motion of the veteran's 
thoracic spine.  The veteran has been afforded the 
opportunity to present evidence with regard to limitation of 
motion of his thoracic spine, and did so via the February 
2001 VA examination, which revealed normal range of motion.  
The Board finds that there is no prejudice to the veteran in 
proceeding with a decision in this instance because he has 
had the opportunity to present evidence and argument on the 
issue of range of motion of the spine as raised in the 
context of the revised regulations.  See Bernard, supra. 

In deciding the issues of entitlement to initial compensable 
evaluations for sleep apnea and DJD of the thoracic spine, 
the Board has considered all the evidence consistent with the 
Court's decision in Fenderson, supra.  The evidence does not 
show disability warranting more than the zero percent 
evaluations assigned for sleep apnea and DJD of the thoracic 
spine during the period under consideration, even in light of 
38 C.F.R. 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claims for 
increased evaluations for sleep apnea and DJD of the thoracic 
spine.  See Gilbert, supra.

C.  Extraschedular Consideration

In addition to an evaluation under the Rating Schedule, the 
question of an extraschedular rating is a component of a 
veteran's claims for increased ratings.  The Board observes 
that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities of sleep apnea and DJD of the thoracic 
spine presented in this case, the Board cannot conclude that 
the disability picture is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected disabilities.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluations.

D.  Entitlement to a 10 percent evaluation based on multiple,
noncompensable, service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Rating Schedule.  The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  
In this instance, the evidence fails to establish any 
significant occupational impairment from the veteran's 
service-connected disabilities.

On examination in February 2001, the VA examiner noted that 
the veteran continues to work.  He also noted that, although 
the veteran had decreased range of motion, his daily 
activities were not affected by his disabilities.  As such, 
the Board finds that, even when viewed from a historical 
perspective there is no evidence of record showing that the 
veteran's service-connected disabilities clearly interfere 
with his ability to work.  Absent evidence that the 
disabilities clearly interfere with normal employability, the 
appeal of this issue cannot be allowed.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for a 10 percent rating for multiple noncompensable 
service-connected disabilities.  38 C.F.R. § 3.324.


ORDER

Entitlement to service connection for tinnitus, pain and 
swelling of the hands, residuals (scars) of excision of a 
skin tag under the right mandible, right shoulder strain, and 
pain and swelling of both knees is denied.

Entitlement to an initial compensable evaluation for sleep 
apnea is denied.

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the thoracic spine is denied.

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.




REMAND

The issue of entitlement to an initial compensable evaluation 
for left shoulder strain is remanded for further development.

As noted earlier, the VCAA, substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

Under the new law and regulations, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  In this instance, the Board finds that 
such assistance is necessary.

The veteran's service-connected left shoulder strain is 
evaluated as zero percent disabling under 38 C.F.R. § 4.71a, 
DC 5203.  He essentially contends that his left shoulder 
disability warrants a compensable evaluation.

Under DC 5203, a 10 percent evaluation is assignable for 
malunion of the clavicle or scapula (major or minor), or 
nonunion of the clavicle or scapula without loose movement 
(major or minor).  A 20 percent evaluation is assignable for 
nonunion of the clavicle or scapula with loose movement 
(major or minor), or dislocation of the clavicle or scapula 
(major or minor).  DC 5203 also provides that, otherwise, the 
disability should be evaluated based on impairment of 
function of contiguous joint.  Moreover, in instances such as 
this where the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

The veteran underwent VA examination of his shoulders in 
February 2001.  The examiner reported that that his shoulders 
appeared to be within normal limits.  Range of motion testing 
was performed and it was indicated that bilateral flexion, 
abduction, external rotation, and internal rotation were 
performed without pain.  It was further noted that range of 
motion of the shoulders was limited by pain, with pain having 
the major functional impact.  These results are 
contradictory, and the Board finds that another examination 
is required to clarify the medical findings related to the 
left shoulder.

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for a left shoulder 
disability since the VA examination in 
February 2001.  The RO should then 
request all pertinent medical records 
from any such medical providers.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
severity of his left shoulder disability.  
The claims folder should be made 
available to the examiner.  All findings 
should be reported in detail.  

The examiner must furnish a full 
description of the effects of the 
disability upon the veteran's ordinary 
activity.  The examination report should 
also included responses to the following 
medical questions.

a.	Does the veteran's left shoulder 
disability exhibit weakened movement, 
excess fatigability, incoordination, or 
pain on use attributable to the service-
connected disability?  (If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion due to these symptoms.)
b.	Does pain significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly over a 
period of time?  (These determinations 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.)  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an initial compensable 
evaluation for left shoulder strain.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the March 2002 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


